MEMORANDUM **
Idaho state prisoner Stephen Floyd Ullrich appeals pro se from the district court’s order dismissing for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) his civil rights action against his former attorney. We have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), we affirm.
Ullrich failed to state a constitutional or federal claim against his former attorney because he failed to allege acts showing that the defendant was acting under color of state law. See Miranda v. Clark County, 319 F.3d 465, 468 (9th Cir.2003). To the extent Ullrich may allege legal malpractice, this is a state-law claim for which “there exists no independent basis of federal jurisdiction.” See Aragon v. Federated Dept. Stores, Inc., 750 F.2d 1447, 1457-58 (9th Cir.1985). Accordingly, the district court properly dismissed Ullrich’s action for failure to state a cognizable federal claim.
Ullrich’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.